UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (date of earliest event reported): May 9, 2016 FUEL SYSTEMS SOLUTIONS, INC. (Exact name of registrant as specified in its charter) Delaware 001-32999 20-3960974 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 780 Third Avenue 25th Floor, New York, NY (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (646) 502-7170 (Former name or former address, if changed since last report)
